Citation Nr: 0529341	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-26 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to receipt of special monthly pension benefits 
based on the veteran's need for aid and attendance, for 
accrued benefit purposes. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from July 1945 to February 
1946 and from February 1946 to February 1949.  He died in 
March 2002.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, wherein the RO informed the appellant that VA had 
denied her claim for receipt of accrued benefits.


FINDINGS OF FACT

1.  Prior to his death, the veteran had been found eligible 
for section 306 pension benefits since February 2, 1975.

2.  The veteran died on March [redacted], 2002.

3.  By a January 2003 decision, the RO found that the veteran 
had required the regular aid and attendance of another person 
since June 26, 2000.  

4.  At the time of the veteran's death in March 2002, there 
was no evidence of current income or net worth of record. 


CONCLUSION OF LAW

Payment of special monthly pension benefits for accrued 
benefits purposes is not warranted.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. §§ 3.26, 3.701, 3.711 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death, and due and unpaid shall, upon the 
death of such individual be paid to a qualifying survivor.  
38 U.S.C.A. § 5121(a) (West 2002).  

Section 306 pension means those disability and death pension 
programs in effect on December 31, 1978, which arose out of 
Pub. L. 86-211; 73 Stat. 432.  Improved pension means the 
disability and death pension programs becoming effective 
January 1, 1979, under authority of Pub. L. 95-588; 92 Stat. 
2497.  
See 38 C.F.R. § 3.1(u)(w) (2004).

Except as otherwise provided, a person entitled to receive 
pension or compensation under more than one law or section of 
a law administered by VA may elect to receive whichever 
benefit, regardless of whether it is the greater or lesser 
benefit, even though the election reduces the benefits 
payable to his or her dependents.  Such person may at any 
time elect or reelect the other benefit.  An election by a 
veteran controls the rights of all dependents in the case.  
38 C.F.R. § 3.701(a).

Except as otherwise provided, a person entitled to receive 
section 306 or old-law pension on December 31, 1978, may 
elect to receive improved pension under the provisions of 38 
U.S.C. 1521, 1541, or 1542 as in effect on January 1, 1979. 
38 C.F.R. § 3.711.

Except as provided in paragraphs (b) and (c) of this section, 
any person eligible to elect improved pension under § 3.711 
or 3.712 who is in receipt of section 306 or old-law pension 
on December 31, 1978, shall in the absence of an election to 
receive improved pension, continue to receive such pension at 
the monthly rate payable on December 31, 1978.  Section 306 
pension benefits shall be terminated when a section 306 
pensioner's countable annual income, determined under 
§§ 3.250 to 3.270, exceeds the applicable amount stated in § 
3.26(a).  38 C.F.R. § 3.960 (2004).

By a December 1975 rating decision, the RO determined that 
the veteran was permanently and totally disabled, and awarded 
him a pension under section 306, or the old law, effective 
February 2, 1975.

By way of history, in March 1981, the veteran requested that 
he be considered for Improved Pension benefits, but the RO 
declined to honor his election because it was disadvantageous 
to him.  The RO informed him that he could make a new 
election at any time in the future and that they would 
determine whether such an election was to his advantage.  

In a June 2001 statement to the RO, the veteran requested aid 
and attendance while in receipt of a 306 pension, thereby 
giving rise to a claim for Improved Pension benefits based on 
the need for aid and attendance.  By a September 2001 rating 
action, the RO denied the veteran's claim of entitlement to 
special monthly pension based on the need for aid and 
attendance.  

In April 2002, the RO received the veteran's certificate of 
death, reflecting that he had expired on March [redacted], 2002.  
Later that month, the RO received an application for 
dependency and indemnity compensation, death pension, and 
accrued benefits from the appellant, the veteran's widow.  

By a January 2003 rating action, the RO granted entitlement 
to special monthly pension for accrued benefits purposes, 
established effective June 26, 2000, the date of VA treatment 
reports reflecting that the veteran required a visiting nurse 
due to his medical problems. 

In a statement to the RO, dated in late March 2003, the 
appellant indicated that the veteran had been in bad health 
and that he should have been entitled to increased benefits 
based on his disabilities.   

Thereafter, in a May 2004 statement of the case, the RO 
indicated that their March 2003 letter to the appellant had 
failed to inform her that the veteran had been awarded 
special monthly pension based on the need for aid and 
attendance, effective June 26, 2000, by a January 2003 rating 
action.  The RO also reported that although special monthly 
pension based on the need for aid and attendance had been 
established, additional pension was not payable because the 
veteran had received VA pension under the Section 306 
program.  In this regard, the RO noted that for those persons 
entitled to special monthly pension who receive Section 306 
pension, the benefit of being awarded special monthly pension 
was an increase in the annual allowable income limit.  
Finally, the RO informed the appellant that in order to 
receive additional/increased VA pension benefits, the veteran 
would have had to have elected to receive pension under the 
New and Improved Pension program and would have needed to 
submit current income and net worth information.  Because 
evidence of income was not on file at the time of the 
veteran's death, the RO informed the appellant that no 
additional benefits or accrued benefits could be paid.  

In this case, the veteran was awarded Section 306 pension 
benefits, which became effective February 2, 1975.  At the 
time of the veteran's death in March 2002, there was no 
evidence of record reflecting that he had elected to receive 
pension under the New and Improved Pension program (with the 
exception of a March 1981 request for consideration under the 
new program), nor is there any evidence of record regarding 
his household income or net worth.  Thus, although special 
monthly pension based on the need for aid and attendance had 
been established by the RO in a January 2003 rating action, 
additional pension was not payable because at the time of the 
veteran's death he was under the Section 306 pension program 
and there was no evidence that he had elected to receive 
pension under the New and Improved Pension program.  Even if 
his June 2001 claim was considered such an election, there 
was no evidence on file relating to his household income.  
Consequently, despite what was later determined to be his 
eligibility for special monthly pension since June 2000 based 
on his medical condition, the evidence of record did not 
demonstrate entitlement to receipt of a periodic benefit.  
Accrued benefits are therefore not payable.  See 38 U.S.C.A. 
§ 5121(a).  

In adjudicating the appellant's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  The Board has 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date.  A discussion 
of the pertinent VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the appellant's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the appellant by letters, dated in February and 
March 2003.  These letters apprised the appellant of the 
provisions of the law and of the evidence which was required 
to have been on file to substantiate the claim on appeal.  In 
addition, in a May 2004 statement of the case, the RO 
informed the appellant that to substantiate her claim, there 
must have been evidence on file reflecting that the veteran 
had elected to receive pension under the New and Improved 
Pension program and evidence of household income or net 
worth.  The appellant was also informed of the regulations 
regarding Section 306 pension and Improved Pension benefits, 
and concurrent benefits and elections (see e.g. 38 C.F.R. 
§§ 3.700, 3.701, 3.711).  Thus, the RO has satisfied the 
requirement to notify the claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, would be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Consequently, the Board finds that no 
additional notice is required under the provisions of 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  In the present case, there is no reasonable 
possibility that any assistance from VA would aid the 
appellant in substantiating her claim because, as explained 
above, the law is dispositive in this case, especially with 
respect to the requirement that the claim for accrued 
benefits be based on the evidence in the file at the time of 
the veteran's death.  Accordingly, the Board finds that VA is 
not required to further assist the appellant in the 
development of this claim.  



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to receipt of special monthly compensation for 
accrued benefit purposes is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


